DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambati et al., Proceedings of the 106th Annual Meeting of the American Association for Cancer Research; 2015 Apr 18-22; Philadelphia, PA. Philadelphia (PA): AACR; Cancer Res 2015; 75 (15 Suppl) (Ambati).


Ambati (Abstract) teaches the following:

    PNG
    media_image1.png
    894
    660
    media_image1.png
    Greyscale




Ambati, and its applicability to the rejected claims, within the context of section 102, are outlined in the Written Opinion issued in counterpart PCT application, PCT/US16/47264, 31 Oct 2016 (Written Opinion, claim numbers are in reference to the PCT application):

    PNG
    media_image2.png
    253
    630
    media_image2.png
    Greyscale

Although Ambati may not explicit teach reduction in cancer cells or toxicity.  However, the conflicting claims recite the same administration of BO-1055 as that covered by the rejected claims.  In this way, those of ordinary skill would expect that the disclosed compositions would have the same pharmacological profile.  Specifically, the BO-1055 recited by the conflicting claims would also have the recited pharmacological characteristics, see MPEP 2112.01 (“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”).  Therefore, the activity of .



(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication Nos. 20130178494 and 20080171765 based on applications by Su et al. (collectively “Su”).
Su, and its applicability to the rejected claims, within the context of section 102, are outlined in the Written Opinion (Written Opinion, claim numbers are in reference to the PCT application):

    PNG
    media_image3.png
    162
    620
    media_image3.png
    Greyscale

Su teaches BO-1055:

    PNG
    media_image4.png
    107
    393
    media_image4.png
    Greyscale



See Table 2 in US 20080171765 indicating activity at carcinoma cells:

    PNG
    media_image5.png
    386
    447
    media_image5.png
    Greyscale

Although Su may not explicit teach reduction in cancer cells or toxicity.  However, the conflicting claims recite the same administration of BO-1055 as that covered by the rejected claims.  In this way, those of ordinary skill would expect that the disclosed compositions would have the same pharmacological profile.  Specifically, the BO-1055 recited by the conflicting claims would also have the recited pharmacological characteristics, see MPEP 2112.01 (“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”).  Therefore, the activity of .

(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by N. Kapuriya et al., Bioorg. Med. Chem. 19 (2011) 471–485 (Kapuriya).

Kapuriya teaches BO-1055 and its anti-tumor activity:

    PNG
    media_image6.png
    246
    370
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    139
    500
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    365
    531
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    173
    545
    media_image9.png
    Greyscale

Although Kapuriya may not explicit teach reduction in cancer cells or toxicity.  However, the conflicting claims recite the same administration of BO-1055 as that covered by the rejected claims.  In this way, those of ordinary skill would expect that the disclosed compositions would have the same pharmacological profile.  Specifically, the BO-1055 recited by the conflicting claims would also have the recited pharmacological characteristics, see MPEP 2112.01 (“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Su or Kapuriya in view of Ambati.
Su or Kapuriya may fail to explicitly teach combination therapy.  However, Ambati sufficiently teaches that combination therapy with B-1055 was well within the purview of those of ordinary skill, thus providing the requisite expectation of success. Therefore, combination therapy with B-1055, as taught by Su and Kapuriya would have been prima facie obvious.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1-4 of U.S. Patent No. 8222297; 
 Claims 1-13 of U.S. Patent No. 9193687; and
Claims 1-5 of U.S. Patent No. 10548861.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the conflicting claims in Patent Nos. 8222297 and 9193687 may recite compounds.  However, the specification of these patents and applications disclose the utility of the recited compounds as covered by the instant methods of using the compounds (i.e., the recited methods of treating cancer with BO-1055), see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. where the district court ruled that the claims of the ‘826 patent were invalid in light of the ‘614 patent which disclosed gemcitabine’s use in cancer treatment, but did not claim it. In making this ruling, the district court relied on the Federal Circuit’s earlier rulings on double patenting of compound claims, mainly Geneva  Pharmaceuticals, Inc, v. 
The claims of U.S. Patent No. 10548861 recite a scope that anticipates the rejected claims:

    PNG
    media_image10.png
    324
    448
    media_image10.png
    Greyscale

 Alternatively, the scope of claims of this patent at least overlaps with that of the rejected claims in a manner rendering the instant claims prima facie obvious.  prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642